Title: To George Washington from Major General Riedesel, 17 January 1779
From: Riedesel, Friedrich Adolph (Adolf) von
To: Washington, George


Sir
Lancaster [Pa.] January 17th 1779

I hope your Excellency has received my Letter dated from Newburgh, and which I forwarded to Head Quarters by my Aide du Camp Lieutenant Cleve, who arrived at Middle Brook a few days after your Excellency’s departure for Philadelphia. Lord Sterling opened my Letter, and was so obliging as to grant all the Requests it contained, in the most ample manner.
I have met with here, some Hessian Prisoners of War, who have desired me to write to Lieutenant General Knyphausen upon their Account, and to forward a Return of their Number. I take the Liberty of enclosing my Letter and the Return to your Excellency, requesting the Favor that they may be sent by the first opportunity to Lieutenant General Baron de Knyphausen. I have the Honor to be with great Respect, your Excellency’s most obedient and most humble Servant.
